June 25, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
     TEXAS EAR NOSE & THROAT CONSULTANTS, PLLC, JOSEPH
   EDMONDS, NEWTON DUNCAN AND JAMES ALBRIGHT, Appellants

NO. 14-13-00891-CV                           V.

                       JOHN K. JONES, M.D., Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, John K. Jones
M.D., signed October 10, 2013, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore REVERSE the
portion of the judgment awarding attorney’s fees for denial of access against
appellants Joseph Edmonds, Newton Duncan, and James Albright, RENDER a
take-nothing judgment in their favor on that claim, and REMAND to the trial court
for entry of judgment on that claim against appellant Texas Ear Nose & Throat
Consultants, PLLC and for further consideration of the correct amount to be
awarded. We further REVERSE the trial court’s order requiring Edmonds,
Duncan, and Albright to buy-out Jones’s interest in Texas Ear Nose & Throat
Consultants, PLLC and stating that Jones is no longer a member and REMAND
Jones’s shareholder oppression claims for further consideration. We additionally
REVERSE the award of damages and attorney’s fees to Texas Ear Nose & Throat
Consultants, PLLC based on Jones’s alleged breach of contract and RENDER a
take-nothing judgment on those claims. We order the remainder of the judgment
AFFIRMED except as modified in this judgment.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.